Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Reply filed by Applicants on 01/04/2021 is hereby acknowledged.
Claims 17, and 21-32 are pending.  Claims 24 and 29-32 remain withdrawn as being drawn to nonelected subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 17, 21-23 and 25-28 remain rejected under 35 U.S.C. 103 as being unpatentable over Marton et al (2010 Plant Physiology 154:1079-1087) in view of Liang et al (2014 Journal of Genetics and Genomics 41:63-68, available online 12/14/2013).
The claims are drawn to a method for conducting site-directed modification to a target fragment of a target gene in a whole plant, comprising transiently expressing a sequence-specific nuclease in said plant, wherein said sequence-specific nuclease targets and cleaves said target fragment wherein site-directed modification is achieved via the self DNA repairing of said plant, wherein the method is for making a transgene-free mutant plant wherein the function of the target gene is lost and the genome of the plant is free of integrated exogenous genes and wherein the plant is maize and the sequence-specific nuclease is CRISPR/Cas9 and the target gene is ZmIPK wherein the target fragment is SEQ ID NO:6 and the modification is an insertion of SEQ ID NO:7.
Marton et al teach the non-transgenic modification of genomes in plant cells, demonstrating that zinc finger nucleases can be transiently introduced using viral vectors thereby modifying the genome without integrating the genetic material that introduces the zinc finger nuclease.  Specifically, Marton et al teach the modification of a GUS gene that was introduced into tobacco and petunia cells to show that genome modification was a success wherein the modification was an insertion or replacement (see figure 5, for example), wherein the repair was a self DNA repair mechanism (see Figure 4, and discussion), wherein the zinc finger nuclease has a target site binding domain and a domain that recognizes Fok I (see page 1080, 3rd paragraph, for example), wherein the zinc finger nuclease was delivered transiently by infiltrating (injecting) the underside of a leaf with solution containing Agrobacterium (see 
Marton et al teach that the aim of their invention is to eliminate the classification of modified plants as transgenic plants (wherein there are no exogenous genes present in the genome, see page 1084) because non-transient methods are likely to result in being classified as transgenic plants (see page 1084).  
Marton et al do not teach the use of CRISPR/Cas9, the loss of function of the target gene or wherein the target gene is ZmIPK or the target fragment is SEQ ID NO:6 or the insertion is SEQ ID NO:7.
	Liang et al teach the targeting of the maize IPK gene using CRISPR/Cas9 wherein the target site encompasses instantly claimed SEQ ID NO:6 (see Figure 3 part B, WT line) and show that the system is interchangeable with Zinc Finger nucleases and would be preferred because of easy cloning and multiplex genome editing (see top of page 67).
	Given the state of the art at the time of filing and the disclosures of Marton et al and Liang et al it would have been obvious to one of ordinary skill in the art to modify the system taught by Marton et al designed for non-transgenic modification using CRISPR/Cas9 as taught by Liang et al given the advantages of CRISPR/Cas9 taught by Liang et al.  The maize IPK gene was targeted at SEQ ID NO:6 by Liang et al and so would have been an obvious target choice for one of ordinary skill in the art.  Although the specific insertion of instant claim 29 is not specifically taught by Marton et al or Liang et al, it would be considered an obvious design .
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Applicants urge that neither Marton nor Liang et al teach making the genetic change in specific plant parts as currently required by the claims (see pages 6-7 of response).
This is not persuasive because Marton et al specifically teaches the infection and therefore the modification of multiple plant tissues including those that give rise to leaves (shoot apex) as well as roots (inflorescence) (see last paragraph of page 1080 and first paragraph of page 1081.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663